PER CURIAM:
On June 6, 1985, between approximately 3:00 and 3:30 P.m., claimant's wife was operating her husband's 1977 Monte Carlo in a southerly direction, in Twilight, between Robin Hood and Bandytown, when the vehicle struck a pothole. The left front and left rear tires and a rim of the vehicle were damaged in the amount of $ 210.55.
Claimant's wife, Mary Ann Singleton, testified that she had driven her husband to his place of employment, the Peabody Coal Co. She was accompanied in his vehicle by his mother. Claimant's wife testified that it was raining and cloudy, and the road was wet. The vehicle struck several holes which were filled with water. Claimant's wife could not, by route designation or name, identify the road on which they were travelling when this incident occurred, it is a two-lane, asphalt road. Claimant's wife was driving at approximately 20 - 25 miles per hour. Claimant's wife did not travel this route on a frequent basis.
No evidence was presented to show that the respondent had actual or constructive notice of the existence of the pothole in question. Such evidence must be established in order for the respondent to be found guilty of negligence. Furthermore, the claimant has failed to show, to the satisfaction of this Court, that the road where the incident occurred is a State-maintained highway. The Court must therefore deny the claim.
Claim disallowed.